Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Notice of Allowability responsive to communications: Applicant’s Response filed on 11/17/2021.  Applicant’s Response includes an Amendment to the Claims and Remarks.

In light of the Amendment to the Claims, claims 1 and 13 have been amended, claims 21 and 22 have been canceled, and claims 23 and 24 now correctly reflect their proper claim numbers.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1-20 and 23-24 are currently pending in the application.  Claims 1, 7, and 13 are independent claims.
The Examiner notes that the second paragraph of Applicant’s Remarks (see: Remarks, p. 10) improperly indicates that claim 7 has been amended and that claims 23 and 24 have been renumbered.

The claim objections (see: Non-Final Action, pp. 5-7) have been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 1-6, 13-18, and 20-22 (see: Non-Final Action, pp. 7-8) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn as necessitated by the Amendment to the Claims.

Therefore, claims 1-20 and 23-24 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:	
Regarding representative independent claim 1, the prior art at least fails to teach or suggest a method comprising:
“displaying a first image in a main display area and a second image in a thumbnail display area on a web page hosted on a web server, wherein the first image is displayed in a first scale and the second image is displayed in a second scale that is smaller than the first scale;
receiving a selection of the second image;
based on the selection, displaying the second image in the main display area by replacing the first image, wherein the second image is presented in the first scale, and the first image is presented in the second scale;
while the second image is displayed in the main display area, detecting that an indicator is positioned at a first point over the second image, wherein movement of the indicator is controlled by a user;
in response to detecting that the indicator is positioned at the first point, enlarging a portion of the second image corresponding to the first point, wherein the portion of the second image that is enlarged is presented in a third scale that is larger than the first scale;

receiving a further selection of an image presented in the second scale from the thumbnail display area; and
presenting the selection of the image presented in the second scale in the same scale as the scale of a most recently enlarged image.” (emphasis added).  
As noted above through the emphasized limitations, representative independent claim 1 requires the method to know the scale of a most recently enlarged image and to automatically present a newly selected image in that scale (e.g., see: Baxley ‘302 patent: column 7, lines 15-21).  Therefore, the closest prior art of record, either individually or in combination, fails to anticipate or render obvious the above emphasized limitations in essential combination with the other limitations of the independent claim.
Dependent claims 2-6, 18, 23, and 24 are allowable at least because they depend from an allowable base claim.
Independent claims 7 (and its corresponding dependent claims 8-12 and 19) and 13 (and its corresponding dependent claims 14-17 and 20) each recite substantially similar limitations as indicated above with regard to representative independent claim 1.  Therefore, claims 7-17, 19, and 20 are allowable at least for the same rationale as discussed above with regard to representative independent claim 1.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992